Pee Curiam :
This is a ease of a public road. Previous notice of the view *178should be given to the owners of land and others interested in the location of the road; yet it is not essentially necessary that the report of the viewers show it to have been done. It may be shown by parol. When the court below finds it was properly given, we will presume it was found on sufficient evidence, and not look behind that finding, on a certiorari. In this case the court expressly says the report was confirmed on proof of notice required by the act of assembly. No other exception filed in the court below requires specific consideration. They have no merit. Those made here for the first time are not to be favored. They are not sustained.
Judgment affirmed.